Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William G. Grigos on 06/27/2022.
CLAIMS
Claim 2, line 2 currently reads
“wherein the drive transmission element comprises a cage-like part, which is guided”
Claim 2, line 2 is amended to read
- -wherein the drive transmission element comprises a cage part, which is guided- -
Claim 12, line 2 currently reads
“element comprises a cage-like part, which is guided by way of sliding guides so as to be”
Claim 12, line 2 is amended to read
- - element comprises a cage part, which is guided by way of sliding guides so as to be - -
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 11 are not taught by the art of record or reasonably rendered obvious by the prior art. 
Independent claims 1 and 11 disclose a diaphragm pump comprising a carrier part (1), a drive shaft (3), a motor (2,) a pump head (4) with a pump chamber (8) delimited by a diaphragm (7), the diaphragm oscillates in an orthogonal direction to the main axis, an inlet port (11) opposite an outlet port (10) disposed at a side of the carrier opposite the drive shaft (3), a medium duct (22) connected to the pump chamber, a shuttle valve connecting the medium duct to the inlet port and outlet port, a drive transmission element (13) coupled to the pump head and configured to displace along the direction of oscillation of the diaphragm, the drive transmission element comprises a coupling element (21), a bearing disk (17) receives the drive transmission element and is configured to guide the drive transmission element along the direction of oscillation of the diaphragm via eccentricity-induced displacements of the drive transmission element relative to the pump head and the bearing disk, the coupling element configured to translated the drive transmission element to generate diaphragm movement.
Johnson (USPN 2,574,921) discloses a pump comprising a carrier part (35 and 36, fig 6 and 7), a drive shaft (45), a pump head (right portion of 43 that encircles 48) with a pump chamber (area inside bore 46), a medium duct (49 and 50) connected to the pump chamber, a shuttle valve (valve made by the intersection of 43 and 48, fig 7) connecting the medium duct to the inlet port (51) and outlet port (52), a drive transmission element (55) coupled to the pump head and configured to displace along the direction of oscillation of the piston, the drive transmission element comprises a coupling element (21), a bearing disk (17) receives the drive transmission element (55) and is configured to guide the drive transmission element along the direction of oscillation of the piston via eccentricity-induced displacements of the drive transmission element (55) relative to the pump head and the bearing disk (17). 
However, Johnson does not disclose a drive motor, a drive shaft, a diaphragm connected to a coupling element, the diaphragm in the pumping chamber, the diaphragm oscillating in an orthogonal direction to the main axis, an inlet port opposite an outlet port disposed at a side of the carrier opposite the drive shaft, and .
Coble (USPN 4,936,758) discloses a diaphragm pump, comprising a diaphragm (21) connected to a coupling element (23), the diaphragm being in a pumping chamber (the internal area of 11 and 13), the diaphragm oscillating in an orthogonal direction to the main axis (axis of the shaft of the motor 25), and an inlet port (17) opposite an outlet port (18). 
However, Coble does not disclose a carrier part, and the inlet and outlet port disposed at a side of a carrier part.  
Furthermore, the modifications made in the final office action were substantial and not insignificant.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 11 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746